DETAILED ACTION
This office action is a response to the amendment and arguments filed on March 2, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11-12, filed March 2, 2021, with respect to the rejection of Claims 1-4 and 6-8 have been fully considered and are persuasive.  The rejection of Claims 1-4 and 6-8 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier (Reg No. 53,255) on April 8, 2021.

The application has been amended as follows: 


determining, by a terminal device, to change a type of at least one radio bearer of the terminal device from a first type to a second type;
discarding, by the terminal device, a radio link control (RLC) protocol data unit and/or an RLC service data unit buffered by a transmit side of an RLC layer entity of the at least one radio bearer; and 
assembling, by the terminal device, an RLC protocol data unit received by a receive side of the RLC layer entity of the at least one radio bearer into an RLC service data unit, and delivering the RLC service data unit in sequence to an upper layer entity of the RLC layer entity, wherein the upper layer entity is an upper layer entity of the RLC layer entity before the type of the at least one radio bearer is changed, 
wherein if the at least one radio bearer is a signaling radio bearer in RLC acknowledged mode, the method further comprises: 
resetting, by the terminal device, a value of a variable used to record a sequence number of a next transmitted packet data convergence protocol (PDCP) service data unit and a value of a hyper frame number in a PDCP entity of the at least one radio bearer to 0; and 
resetting, by the terminal device, a value of a variable used to record a sequence number of a next received PDCP service data unit and a value of a hyper frame number in the PDCP entity of the at least one radio bearer to 0.

9.-20. (Canceled)



Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on March 2, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: Agiwal et al. (US 2018/0083688), Hong et al. (US 2018/0092146), Meylan (US 2009/0168723), Basu Mallick et al. (US 2016/0212661) and Wu (US 2012/0201228).

Prior art reference Agiwal is directed to a method and apparatus for managing user plane operation in a wireless communication system. Agiwal discloses a UE for managing a user plane operation in a wireless communication system. The UE includes a user plane management unit coupled to a memory and a processor. The user plane management unit is configured to receive a signaling message from a gNodeB. Further, the user plane management unit is configured to determine whether the signaling message includes control information comprising one of a PDCP re-establish indication and a security key change indication. Further, the user plane management unit is configured to perform the at least one operation for at least one data radio Agiwal Abstract; Figure 1, 2 and 5; Paragraph [0038, 0079 and 0161-0181]).
Prior art reference Hong is directed to a method and device for configuring or reconfiguring a wireless data bearer for transmitting user plane data. The method may include: receiving, from a base station, an upper layer signaling including information for changing a data wireless bearer type for a specific wireless bearer configured to receive downlink data by using only a WLAN wireless resource; performing a packet data convergence protocol (PDCP) data recovery procedure in a PDCP entity on the basis of the information for changing the data wireless bearer type for the specific wireless bearer; and performing a reordering procedure for the specific wireless bearer in the PDCP entity (Hong Abstract; Paragraph [0062, 0164 and 0177-0179]).
Prior art reference Meylan is directed to a method and apparatus for handling out-of-order packets during handover in a wireless communication system. A user equipment (UE) may be handed over from a source base station to a target base station. The source base station may forward packets for the UE to the target base station, which may receive the packets out of order. In one design, the target base station may determine whether each packet can be sent in order to the UE, send the packet if it can be sent in order, and discard the packet otherwise. In another design, the target base station may re-order packets received within a re-ordering window and may send the re-ordered packets to the UE. In yet another design, the target base station may process each packet received out of order as if the packet is in order, e.g., by incrementing a hyper-frame number (HFN) or re-assigning the packet with a later sequence number (Meylan Abstract; Paragraph [0003-0011 and 0036]).
Basu Mallick Abstract; Paragraph [0069, 0078-0095 and 018-0201]).
Prior art reference Wu is directed to a method for synchronizing PDP operations after RRC connection re-establishment in a wireless communication system. Wu discloses initiating an RRC reconfiguration procedure to resume all radio bearers other than a signaling radio bearer 1 (SRB1) when an RRC connection is re-established; re-transmitting a designated group of PDCP Service Data Units (SDUs) to the UE when a data radio bearer (DRB) mapped on Radio Link Control (RLC) Acknowledged Mode (AM) is resumed (Wu Abstract; Figure 2; Paragraph [0007-0016 and 0030-0061]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….assembling, by the terminal device, an RLC protocol data unit received by a receive side of the RLC layer entity of the at least one radio bearer into an RLC service data unit, and delivering the RLC service data unit in sequence to an upper layer entity of the RLC 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414